DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 14-16 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claims have not been further treated on the merits. However, it is noted that Tamoto discloses these features.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomata (US 2015/0165901).

Claim 1
Tamoto discloses a disconnect system for selectively engaging and disengaging one or more shafts, the disconnect system comprising:
an input shaft (50 or 58);
at least one first cam member (88) driveably connected to the input shaft (50 or 58) and configured to rotate at the same speed as the input shaft;
at least one second cam member (96) driveably connected to the at least one first cam member and configured to rotate at variable speeds;
at least one clutch (78) driveably connected to the input shaft (58) and the at least one second cam member (96) (via 60 and 62L);
an output shaft (60 or 62L) driveably connected to the at least one second cam member (96); and
a coil (84) driveably connected to the at least one second cam member (96),
wherein the coil (84) is selectively energized and de-energized by rotation of the drive shaft, and the coil (84) activates the clutch (e.g., 102, 104), the clutch selectively engages and disengages rotation of the at least one second cam member (96) relative to the at least one first cam member (88) to translate a rotational movement of the at least one second cam member (96) to an axial movement and the input shaft (50 or 58) rotates the at least one first cam member (88) relative to the at least second cam member (96) to engage and disengage the output shaft (see FIG. 2).

Claim 2
Tamoto discloses wherein the coil (84) is electromagnetically actuated (see paragraph [0044]).

Claim 3
Tamoto discloses a biasing member operatively coupled to the clutch for selectively engaging the clutch (see spring in annotated FIG. 3 below).
[AltContent: textbox (Biasing member)][AltContent: arrow]
    PNG
    media_image1.png
    487
    783
    media_image1.png
    Greyscale


Claim 4
Tamoto discloses wherein the biasing member is a spring (see rejection of claim 3).

Claim 5
Tamoto discloses wherein the disconnect system further comprises a housing (70) at least partially surrounding the disconnect system (see FIG. 3).

Claim 6
Tamoto discloses a control system configured to control the selective engagement and disengagement of the coil (see paragraph [0015] and [0028]).

Claim 7
Tamoto discloses wherein the output shaft (60) is the output of an axle (62L).

Claim 8
Tamoto discloses wherein the axial movement of the at least one second cam member is controlled by a detent mechanism (e.g., 92b or 92a).

Claim 9
Tamoto discloses wherein the detent mechanism comprises a ramp traversing a distance between the at least one first and second cam member (see FIG. 4).

Claim 10
Tamoto discloses a vehicle comprising the disconnect system of anyone of claims 1 to 9.

Claim 11
Tamoto discloses a disconnect system for selectively engaging and disengaging one or more shafts, the disconnect system comprising:

an input shaft (50 or 58);
at least one first cam member (88) driveably connected to the input shaft (50 or 58) and configured to rotate at the same speed as the input shaft;
at least one second cam member (96) driveably connected to the at least one first cam member and configured to rotate at variable speeds;
at least one clutch (78) driveably connected to the input shaft (58) and the at least one second cam member (96) (via 60 and 62L);
an output shaft (60 or 62L) driveably connected to the at least one second cam member (96); and
a power source (84) driveably connected to the at least one second cam member (96) wherein the power source activates the clutch (78), the clutch (78) selectively engages and disengages rotation of the at least one second cam member (96) relative to the at least one first cam member (88) to translate a rotational movement of the at least one second cam member (96) to an axial movement and the input shaft (50 or 58) rotates the at least one first cam member (88) relative to the at least second cam member (96) to engage and disengage the output shaft (60 or 62L).

Claim 12
Tamoto discloses a biasing member operatively coupled to the clutch for selectively engaging the clutch (see spring in annotated FIG. 3 in rejection of claim 3).

Claim 13
Tamoto discloses wherein the first and second cam members (88, 96) are one or more of a ball cam (see FIG. 2 or 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851.  The examiner can normally be reached on M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/STACEY A FLUHART/           Primary Examiner, Art Unit 3655